DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments with respect to claims 1, 5-11, and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-11, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0336025 to Qu et al., hereinafter Qu.
Regarding claim 1, Qu teaches a system (Fig 1-2A) comprising: a first monitoring and processing apparatus (implantable cardiac monitoring device (ICM) 100; para 0043) comprising: a memory (memory 160) configured to store a diagnostic algorithm (para 0062), a sensor (sensor circuit 144) configured to sense patient data of a first patient (para 0050), and a processor (programmable microcontroller 121) configured to generate a first diagnostic result based on the patient data and the 
Regarding claim 5, Qu further teaches wherein the diagnostic algorithm comprises a first weight and the updated diagnostic algorithm comprises an updated first weight (para 0095).
Regarding claim 6, Qu further teaches wherein sensor is configured to sense the patient data using one or more electrodes coupled to the monitoring and processing apparatus (para 0052).
Regarding claim 7, Qu further teaches wherein the patient data comprises an electrocardiograph (ECG) signal (para 0044).

Regarding claim 9, Qu further teaches wherein the first network is a local area network (LAN) and the second network is a wide area network (WAN) (para 0111).
Regarding claim 10, Qu further teaches wherein the updated diagnostic algorithm is received by a plurality of second monitoring and processing apparatuses (para 0105) and the plurality of second monitoring and processing apparatuses are selected based on at least one of a location, a predetermined grouping, or a patient-based grouping (para 0106).
Regarding claim 11, Qu teaches a method (Fig 1-2A; abstract) comprising: sensing patient data (para 0050) of a first patient at a first monitoring and processing apparatus (implantable cardiac monitoring device (ICM) 100; para 0043); generating a first diagnostic result based on the patient data and a diagnostic algorithm (para 0053); transmitting the first diagnostic result  via a first network (para 0061, 0069, 0072); receiving an updated diagnostic algorithm from a local computing device via the first network (para 0060-0061), the updated diagnostic algorithm based at least on a correction indication comprising a correction of the first diagnostic result (para 0099-0100) and provided to the local computing device by a remote computing device via a second a second network the correction indication resulting from a determination that the first diagnostic result is incorrect (Fig 6; para 0110-0111), the correction indication based upon-3-7203439.2Docket No: JNJBIO-591 1USNP1 Serial No. 16/541,772one or more factors comprising (i) the first patient's patient history; (ii) the first patient's patient data; (iii) data regarding the first patient obtained from a medical device; and (iv) observation of the first patient (para 0076, 0077, 0092); determining whether the correction indication is a sufficient correction indication based upon one or more factors comprising (i) source of the correction indication; (ii) number of similar correction indications; and (iii) frequency of similar correction indications received; generating a second diagnostic result based on the updated diagnostic algorithm (para 0084-0088); and, forming an initial distribution group of monitoring and processing apparatuses for use on multiple patients (para 0105), wherein the updated diagnostic algorithm is generated based upon receiving a number of sufficient correction indications exceeding a threshold number (para 0105-0106), and wherein the size of the initial distribution group increases based upon the updated diagnostic algorithm reducing the number of sufficient correction indications below the threshold number (para 0105-0106).
Regarding claim 15, Qu further teaches wherein the diagnostic algorithm comprises a first weight and the updated diagnostic algorithm comprises an updated first weight (para 0095).
Regarding claim 16, Qu further teaches wherein sensing patient data at the monitoring device comprises sensing the patient data using one or more electrodes coupled to the monitoring and processing apparatus (para 0052).
Regarding claim 17, Qu further teaches wherein the patient data comprises an electrocardiograph (ECG) signal (para 0044).
Regarding claim 18, Qu further teaches wherein the monitoring and processing apparatus is one of an external apparatus or an implantable apparatus (implantable cardiac monitoring device 100).
Regarding claim 19, Qu further teaches wherein the first network is a local area network (LAN) and the second network is a wide area network (WAN) (para 0111).
Regarding claim 20, Qu teaches a system (Fig 1-2A) comprising: a first monitoring and processing apparatus (implantable cardiac monitoring device (ICM) 100; para 0043) comprising: a sensor (sensor circuit 144) configured to sense patient data of a first patient (para 0050), and a transmitter (telemetry circuit 164) configured to transmit the patient data via a first network (para 0043); a local computing device (external device 154; as a note: all procedures may be implemented in the implanted device or a local device as per [0074]) comprising: a memory (memory 160) configured to store a diagnostic algorithm (para 0062), and a processor (programmable microcontroller 121) configured to: receive the patient data via the first network (para 0061, 0069, 0072), generate a first diagnostic result based on the patient data and the diagnostic algorithm (para 0053), receive a correction indication that comprises a correction of the first diagnostic result, the correction indication resulting from a determination that the first diagnostic result is incorrect, the correction indication based upon one or more factors comprising (i) the first patient's patient history; (ii) the first patient's patient data; (iii) data regarding the first patient obtained from a medical device; and (iv) observation of the first patient  (para 0076, 0077, 0092), determine whether the correction indication is a sufficient correction indication based upon one or more factors comprising (i) source of the correction indication; (ii) number of similar correction indications; and (iii) frequency of similar correction indications received  (para 0084-0088), and transmit the sufficient correction indication via a second network (para 0111); a remote computing device configured to: generate an updated diagnostic algorithm that is updated based on the sufficient correction indication (para 0099-0100), and transmit the updated diagnostic algorithm via the second network (Fig 6; para 0110-0111); and, an initial distribution group of monitoring and processing apparatuses utilized on multiple patients (para 0105), wherein the updated diagnostic algorithm is generated based upon receiving a number of sufficient correction indications exceeding a threshold number (para 0105-0106), and wherein the-5- 7203439.2Docket No: JNJBIO-591 1USNPTSerial No. 16/541,772size of the initial distribution group increases in the event the updated diagnostic algorithm reduces the number of sufficient correction indications below the threshold number (para 0105-0106).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane C Kalinock whose telephone number is (571)270-5162. The examiner can normally be reached Monday-Friday 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANE C KALINOCK/Examiner, Art Unit 3792                                                                                                                                                                                         
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792